--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3


 
 
 

 




PURCHASE AND SALE AGREEMENT




BETWEEN


McKenzie Oil Corp., as Seller


and


United American Petroleum Corp., as Buyer




Effective Date November 30, 2011


 
 

 


 
 
1

--------------------------------------------------------------------------------

 
 
INDEX TO PURCHASE AND SALE AGREEMENT

 
ARTICLE I: 
Purchase and Sale
3
1.01  
Purchase and Sale 
3
1.02 
Interests 
3
1.03
Effective Date 
3
     
ARTICLE II: 
Purchase and Sale 
3
2.01 
Purchase Price 
3
     
ARTICLE III:
Representations and Warranties 
3
3.01 
Representations and Warranties of Seller 
3
3.02 
Representations and Warranties of Buyer 
5
     
ARTICLE IV:
Covenants 
6
4.01                                
Covenants of Seller
6
4.02                                
Covenants of Buyer
7
     
ARTICLE V:                  
Conditions to Closing
7
5.01                                
Conditions to Obligations of Seller
7
5.02                                
Conditions to Obligations of Buyer
7
5.03                                
Conditions to Obligations of Both Parties
7
     
ARTICLE VI:                   
Closing
8
6.01                                
Date of Closing 
8
6.02                                
Place of Closing
8
6.03                                
Closing Obligations
8
     
ARTICLE VII: 
Obligations after Closing
8
7.01                                
Sales Tax and Recording Fees
8
7.02                                
Indemnification
8
7.03                                
Proceeds of Production
8
7.04                                
Further Assurances
8
7.05                                
Survival
8
     
ARTICLE VIII:           
Termination
9
8.01                                
Termination
9
8.02                                
Return of Information
9
8.03 
Return of Information
9
     
ARTICLE X:  
Miscellaneous
9
9.01                                
Expenses
9
9.02                                
Notices
 
9.03                                
Amendment
9
9.04                                
Assignment
9
9.05                               
Announcements
9
9.06                                
Generality of Provisions
9
9.07                               
Headings
10
9.08                                
Counterparts
10
9.09                                
References
10
9.10                                
Governing Law 
10
9.11                                
Entire Agreement
10
9.12                                
Parties in Interest
10
     
EXHIBIT A"  
Interests, Leases, and Lands
 
EXHIBIT "B" 
Form of Assignment and Conveyance
 
EXHIBIT "C"          
Estimated Debt Associated with Properties
 



 
2

--------------------------------------------------------------------------------

 


PURCHASE AND SALE AGREEMENT




Seller:  McKenzie Oil Corp.
 2215-B Renaissance Drive
 Las Vegas, NV 89119


Buyer:  United American Petroleum Corp.
 9600 Great Hills Trail, Suite 150W
 Austin Texas 78759


For the consideration, mutual promises, agreements and benefits to be derived by
Seller and Buyer named above, the receipt and sufficiency of which are
acknowledged, Buyer and Seller have entered into this Purchase and Sale
Agreement (the "Agreement") and hereby agree as follows:


ARTICLE I
PURCHASE AND SALE


1.01           Purchase and Sale.  Seller agrees to sell and convey to Buyer,
and Buyer agrees to purchase from, and pay Seller for, the Interests described
in §1.02, subject to the terms and conditions of this Agreement.


1.02           Interests.  All of the following shall be referred to as the
"Interests":


(a)  The undivided interests described in Exhibit "A" attached hereto; and


(b)  A like undivided interest in and to all of the personal property, fixtures,
and improvements now, or as of the Effective Date as defined in §1.03, on the
lands, or used or obtained in connection with the lands and leases or with the
production, treatment, sale or disposal of all produced or attributable
hydrocarbons or water and all other appurtenances.


1.03           Effective Date.  The purchase and sale of the Interests shall be
effective for all purposes as of November 30, 2011 (the "Effective Date").  The
Effective Date is determined for each locality described in Exhibit "A" in
accordance with the time generally observed in said locality.


ARTICLE II
PURCHASE PRICE


2.01           Purchase Price.  The purchase price for the Interests shall be
Five Hundred Fifty Thousand Dollars ($550,000.00) (“Cash Portion”) and fifty
thousand (50,000) shares of the Buyer’s $0.001 par value common stock (the
“Shares”) (together, the "Purchase Price").
 

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES


3.01           Representations and Warranties of Seller.  Seller makes the
following representa­tions and warranties to Buyer:


(a)           Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada, and is duly qualified to
carry on its business in each of the states in which the lands and leases are
located;


(b)           Seller has all requisite power and authority to carry on its
business as presently conducted, to enter into this Agreement and to perform its
obligations under this Agreement.  The consummation of the transactions
contemplated by this Agreement will not violate or be in conflict with any
provision of Seller's charter, bylaws or governing documents, or any contracts,
agreements, or instruments to which Seller is a party or is bound, or any
judgment, decree, order, statute, rule or regulation applicable to Seller;


 
3

--------------------------------------------------------------------------------

 
(c)           The execution, delivery, and performance of this Agreement and the
transactions contemplated by this Agreement have been duly and validly
authorized by all requisite action, corporate and otherwise, required on the
part of Seller;


(d)           This Agreement has been duly executed and delivered on behalf of
Seller, and at Closing, all documents and instruments required by this Agreement
to be executed and delivered by Seller shall have been duly executed and
delivered.  This Agreement does, and the documents and instruments shall,
constitute legal and valid obligations of Seller;


(e)           Except as specifically identified in Exhibit "A," Seller has
record title to the Interests, free and clear of all liens, encumbrances,
burdens, claims and defects of title of any kind, and Seller has provided Buyer
with complete and accurate information relating to the Interests, except that
Seller shall have thirty (30) days from the Closing Date to resolve any
outstanding bills, or potential lien claims with regard to the Interests
including those specified on Exhibit C of this Agreement.


(f)           The leases are in full force and effect, are valid and subsisting
and cover the entire estates they purport to cover;


(g)           Seller is not in default under any contract or agreement
pertaining to the Interests, except as specifically identified in Exhibit "A";


(h)           All royalties, rentals and other payments due under the leases
have been properly and timely paid, and all conditions necessary to keep the
leases in full force and effect have been performed;


(i)           Seller is not obligated, by virtue of a prepayment arrangement, a
"take or pay" arrangement, a production payment or any other arrangement or
agreement, to deliver hydrocarbons produced from the Interests at some future
time without then or thereafter receiving full payment


(j)           Except as specifically identified in Exhibit "A," no hydrocarbons
produced from the Interests are subject to a sales contract or other agreement
relating to the production, gathering, transporting, processing, treating or
marketing of hydrocarbons, and no person has any call upon, option to purchase,
or similar rights with respect to the Interests or to the production from the
Interests;


(k)           All ad valorem, property, production, severance, excise, and
similar taxes and assessments based on or measured by the ownership of property,
the production of hydrocarbons, or the receipt of proceeds from the Interests
that have become due and payable, have been properly and timely paid; In the
event that any outstanding ad valorem, production, severance, excise, or similar
taxes, bills, liens claims and/or assessments are due and payable, Seller will
have thirty (30) days from the Closing Date to resolve these claims with regard
to the Interests.


(l)           Seller has incurred no liability, contingent or otherwise, for
brokers' or finders' fees relating to the transactions contemplated by this
Agreement for which Buyer shall have any responsibility;
 
(m)           No suit, action, or other proceeding is pending or threatened
before any court or governmental agency and no cause of action exists that
relates to the Interests or that might result in impairment or loss of Seller's
title to any portion of the Interests, the value of the Interests or that might
hinder or impede the operation or enjoyment of the leases;


(n)           The Interests entitle Seller to receive not less than the
undivided interests set out on Exhibit "A" as "Net Revenue Interests" of all
indicated hydrocarbons produced, saved, and marketed from or attributable to the
lands and all wells located on or attributable to the lands through the
plugging, abandonment and salvage of such wells.  Seller's obligation to bear
costs and expenses relating to the development of and operations on the leases,
lands, and wells is not, and through the plugging, abandonment and salvage of
such wells, shall not be, responsible for such activities.";


(o)           Seller is currently receiving from all purchasers of production
from the Interests at least the "Net Revenue Interests" set out on Exhibit "A"
without suspense or any indemnity other than standard division order
provisions.  Seller is currently paying the operators of the Interests for the
development and operation of the Interests no more than the "Operating
Interests" set out on Exhibit "A";


(p)           To the best of Seller’s knowledge, it has complied with and is
currently complying with, all laws, rules, regulations, ordinances and orders of
all local, tribal, state, and federal governmental bodies, authorities and
agencies having jurisdiction over the Interests;


(q)           To the best of Seller’s knowledge all necessary plans for
development, applications, inspection reports, certificates, and other
instruments pertaining to environmental matters have been filed with the
appropriate local, tribal, state, and federal governmental bodies, authorities
and agencies and all permits necessary for the legal operation of the Interests
in full compliance with all environmental laws, rules, regulations, ordinances
and orders have been obtained.  Seller is in full compliance with all such laws,
rules, regulations, ordinances and orders.  All applications, reports,
certificates, and other instruments filed with or furnished to any local,
tribal, state, or federal governmental body, authority or agency do not contain
any untrue statement of material fact, or omit any statement of material fact
necessary to make the statements made, not misleading;


 
4

--------------------------------------------------------------------------------

 
(r)           No portion of the Interests: (1) has been contributed to and is
currently held by a tax partnership; (2) is subject to any form of agreement
(whether formal or informal, written or oral) deemed by any state or federal tax
statute, rule or regulation to be or to have created a tax partnership; or (3)
otherwise constitutes "partnership property" (as that term is used throughout
Subchapter K of Chapter 1 of Subtitle A of the Internal Revenue Code) of a tax
partnership.  For purposes of this §3.01(r), a "tax partnership" is any entity,
organization or group deemed to be a partnership within the meaning of §761 of
the Internal Revenue Code (the "Code") or any similar state or federal statute,
rule or regulation, and that is not excluded from the application of the
partnership provisions of Subchapter K of Chapter 1 of Subtitle A of the Code
and of all similar provisions of state tax statutes or regulations by reasons of
elections made, pursuant to §761(a) of the Code and all such similar state or
federal statutes, rules and regulations, to be excluded from the application of
all such partnership provisions; and


(s)           Seller has provided Buyer with complete and accurate information
relating to the Interests, including without limitation, production history and
characteristics, operating and net revenue interests.


(t)           Investment Representations.


(i) In acquiring the Shares, the Seller has received and carefully reviewed such
information and documentation relating to the Company that the Investor has
requested, including without limitation, the Buyer’s filings with the U.S.
Securities and Exchange Commission. The Seller acknowledges that it has received
all the information it considers necessary or appropriate for deciding whether
to acquire the Shares, including, but not limited to, the Buyer’s business,
operations, properties, and financial condition.


(ii) The Seller confirms that it has been given sufficient access to information
regarding the Buyer and in connection with its decision to receive the Shares,
as consideration under this Agreement, including the opportunity to ask
questions of, and receive answers from, persons acting on behalf of Buyer and
concerning the Buyer’s financial affairs, prospects and condition.


(iii) The Seller represents and warrants that (1) it is a resident in or
otherwise subject to the securities legislation of the United States, and the
issuance of the Shares to Seller has occurred only in the United States; and (2)
Seller acknowledges that it can bear the economic risk of its investment in the
Shares, and has such knowledge and experience in financial and business matters
as to make it capable of evaluating the risks of the prospective investment and
to make an informed investment decision.


(iv) The Seller represents, warrants and covenants that it shall acquire the
Shares issuable under this Agreement for its own account and not for the account
or on behalf of others.


(v) The Seller acknowledges that: (1) no securities commission or similar
authority has reviewed or passed on the merits of the Shares issuable pursuant
to this Agreement; (2) there is no government or other insurance coving such
Shares; and (3) there are risks associated with the acquisition of the Shares.


(vi) The Seller acknowledges that, except as specifically set forth elsewhere
herein, (1) it must and shall bear the economic risk of holding the Shares,
which may be for an indefinite period of time, because at the time such Shares
are issued they are “restricted securities” and will not have been registered
under the Securities Act of 1933, as amended, or any other securities law and,
therefore, cannot be sold unless they are subsequently registered under
applicable federal and state securities laws or an exemption from such
registration is available; (2) the Shares may not be resold or transferred on
the official stock transfer records of Company without furnishing to Company an
opinion of counsel reasonably acceptable to Company that such sale or transfer
of the Shares will not violate the registration provisions of applicable federal
and state securities laws; and (3) certificates representing the Shares shall
have endorsed on them a restrictive legend to this effect.


(vii) The Seller acknowledges that Buyer is relying on the representations,
warranties, covenants and acknowledgements in this Section 3.01 to ensure that
any of the Shares issued under the terms of this Agreement can be issued in
reliance on exemptions from registration requirements under United States
federal and state securities laws.


3.02           Representations and Warranties of Buyer.  Buyer makes the
following representa­tions and warranties to Seller:


(a)           Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada and intends to qualify to
carry on its business in each of the states in which the lands and leases are
located.


(b)           Buyer has all requisite power and authority to carry on its
business as presently conducted to enter into this Agreement, to purchase the
Interests on the terms described in this Agreement and to perform its other
obligations provided for in this Agreement.


(c)           The consummation of the transactions contemplated by this
Agreement will not violate, nor be in conflict with, any provision of Buyer's
charter, bylaws or governing documents, or any agreement or instrument to which
Buyer is a party or is bound, or any judgment, decree, order, statute, rule or
regulation applicable to Buyer.


 
5

--------------------------------------------------------------------------------

 
(d)           The execution, delivery, and performance of this Agreement and the
transactions contemplated by this Agreement have been duly and validly
authorized by all requisite action, corporate and otherwise, on the part of
Buyer.


(e)           This Agreement has been duly executed and delivered on behalf of
Buyer, and at Closing, all documents and instruments required by this Agreement
to be executed and delivered by Buyer shall have been duly executed and
delivered.  This Agreement does, and the documents and instruments shall,
constitute legal and valid obligations of Buyer.


(f)           Buyer has incurred no liability, contingent or otherwise, for
brokers' or finders' fees relating to the transactions contemplated by this
Agreement for which Seller shall have any responsibility.


ARTICLE IV
COVENANTS


4.01           Covenants of Seller.  Seller covenants and agrees with Buyer as
follows:


(a)           Within ten (10) business days after the date of this Agreement,
Seller, at the expense of the Seller shall deliver or make available to Buyer
all information pertaining to referenced Interests that has not been provided
heretofore. All of this information shall also be open to inspection and
photocopying by Buyer at Seller's offices any reasonable time during the term of
this Agreement;


(b)           Prior to Closing, Seller shall carry on its business with respect
to the Interests in substantially the same manner as Seller had prior to the
date of this Agreement and shall not introduce any new method of management,
operation or accounting with respect to the Interests;


(c)           Prior to Closing, without the prior written consent of Buyer,
Seller shall not enter into any new agreements or commitments with respect to
the Interests which extend beyond Closing, shall not make any expenditures on
any Interests, shall not abandon any well located on the Interests nor release
or abandon all or any portion of any of the leases, shall not modify or
terminate any of the agreements relating to the Interests, and shall not
encumber, sell or otherwise dispose of any of the Interests other than personal
property that is replaced by equivalent property or consumed in the normal
operation of the Interests;


(d)           Seller shall use all reasonable efforts to have Buyer to be duly
designated Operator of all designated wells in “Exhibit A” included in the
Interests which Seller currently operates and shall allow Buyer to take over
operations of those wells as soon as possible after Closing;


(e)           Seller shall use all reasonable efforts to preserve its field
organization for operating the Interests so that they will be preserved for
Buyer on and after Closing.


(f)           Seller shall exercise reasonable care to safeguard and maintain in
a secure manner all engineering, geological and geophysical data, reports and
maps and all other confidential data in the possession of Seller relating to the
Interests;


(g)           Seller shall continue to comply with all applicable laws, rules,
regulations, ordinances and orders of all local, tribal, state and federal
governmental bodies, authorities and agencies having jurisdiction over the
Interests;


(h)           Seller grants Buyer and its employees and agents the right of
access to the lands and the right to witness and conduct well tests on the
lands;


(i)           Seller shall use its best efforts to take or cause to be taken all
such actions as may be necessary or advisable to consummate and make effective
the sale of the Interests and the transactions contemplated by this Agreement
and to assure that, as of the Closing Date (as defined below), Seller will not
be under any material corporate, legal or contractual restrictions that would
prohibit or delay the timely consummation of such transactions;


(j)           Seller shall cause all of its representations and warranties
contained in this Agreement to be true and correct on and as of the Closing
Date.  To the extent the conditions precedent to the obligations of Buyer are
within the control of Seller, Seller shall cause such conditions to be satisfied
on or prior to the Closing Date and, to the extent the conditions precedent to
the obligations of Buyer are not within the control of Seller, Seller shall use
its best efforts to cause such conditions to be satisfied on or prior to the
Closing Date; and


(k)           Seller shall promptly notify Buyer if any representation or
warranty of Seller contained in this Agreement is discovered to be or becomes
untrue, or if Seller fails to perform or comply with any covenant or agreement
contained in this Agreement or it is reasonably anticipated that Seller will be
unable to perform or comply with any covenant or agreement contained in this
Agreement.


 
6

--------------------------------------------------------------------------------

 
4.02           Covenants of
Buyer.                                           Buyer covenants and agrees with
Seller as follows:


(a)           Buyer shall use diligent efforts to take or cause to be taken all
such actions as may be necessary or advisable to consummate and make effective
the purchase of the Interests and the transactions contemplated by this
Agreement and to assure that, as of the Closing Date, Buyer will not be under
any material corporate, legal or contractual restriction that would prohibit or
delay the timely consummation of such transactions;


(b)           Buyer shall cause all of its representations and warranties
contained in this Agreement to be true and correct on and as of the Closing
Date.  To the extent the conditions precedent to the obligations of Seller are
within the control of Buyer, Buyer shall cause such conditions to be satisfied
on or prior to the Closing Date and, to the extent the conditions precedent to
the obligations of Seller are not within the control of Buyer, Buyer shall use
diligent effort to cause such conditions to be satisfied on or prior to the
Closing Date;


(c)           Buyer shall promptly notify Seller if any representation or
warranty of Buyer contained in this Agreement is discovered to be or becomes
untrue, or if Buyer fails to perform or comply with any covenant or agreement
contained in this Agreement or it is reasonably anticipated that Buyer will be
unable to perform or comply with any covenant or agreement contained in this
Agreement; and


(d)           Buyer shall use its best efforts in safeguarding and maintaining
in a secure manner all engineering, geological and geophysical data, reports and
maps, and all other confidential data provided by Seller, in the possession of
Buyer, relating to the Interests.




ARTICLE V
CONDITIONS TO CLOSING


5.01           Conditions to Obligations of Seller.  The obligations of Seller
to consummate the transactions contemplated by this Agreement are subject to the
satisfac­tion, or waiver by Seller, of the following conditions:


(a)           All representations and warranties of Buyer contained in this
Agreement shall be true in all material respects at and as of Closing as if such
representations and warranties were made at and as the Closing, and Buyer shall
have performed and satisfied all covenants and agreements required by this
Agreement to be performed and satisfied by Buyer at or prior to Closing.


5.02           Conditions to Obligations of Buyer.  The obligations of Buyer to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction, or waiver, by Buyer, of the following conditions:


(a)           All representations and warranties of Seller contained in this
Agreement shall be true in all material respects at and as of Closing as if such
representations and warranties were made at and as of Closing, and Seller shall
have performed and satisfied all agreements required by this Agreement to be
performed and satisfied by Seller at or prior to Closing;


(b)           Seller shall have obtained all needed or necessary consents to
this transaction; and


(c)           There shall not have been any material adverse change in the
Interests, or the value of the Interests, in the sole determination of Buyer.


5.03           Conditions to Obligations of Both Buyer and Seller.  The
obligations of Seller and Buyer to consummate the transactions contemplated by
this Agreement are subject to the satisfaction, or waiver, by both parties, of
the following conditions:


(a)           There shall not be pending or instituted, threatened or proposed,
any action or proceeding by or before any court, administrative agency, or any
other person challenging, complaining of, or seeking to collect damages or other
relief in connection with the transactions contemplated by this Agreement; and


(b)           No state or federal statute, rule, regulation or action shall
exist or shall have been adopted or taken and no judicial or administrative
decision shall have been entered, whether on a preliminary or final basis, that
would prohibit, restrict, or delay the consummation of the transactions
contemplated by this Agreement, or make the payments due by the terms of this
Agreement to be illegal.


 
7

--------------------------------------------------------------------------------

 
ARTICLE VI
CLOSING


6.01           Date of
Closing.                                           Subject to the conditions
stated in this Agreement, the consummation of the transactions contemplated by
this Agreement (the "Closing Date") shall be held on November 30, 2011, or such
other date as the Buyer and Seller agree to in writing.  This date, as amended
if amended, shall be referred to as the "Closing Date."


6.02           Place of Closing.                                           The
Closing shall be held at the offices of the Seller, or at such other place as
Buyer and Seller may agree upon in writing.


6.03           Closing Obligations.     At the Closing, the following events
shall occur, each being a condition precedent to the others and each being
deemed to have occurred simultaneously with the others:


(a)           Seller shall execute, acknowledge and deliver (in sufficient
counterparts to facilitate recording) the assignment, bill of sale and
conveyance in the form attached as Exhibit "B," conveying the Interests to
Buyer.  As appropriate, Seller shall also execute, acknowledge and deliver,
separate assignments of the Interests on officially approved forms in sufficient
counterparts to satisfy applicable statutory and regulatory requirements;


(b)           Seller shall deliver to Buyer exclusive possession of the
Interests;


(c)           Seller and Buyer shall execute, acknowledge, and deliver division
or transfer orders or letters in lieu of division and transfer orders directing
all purchasers of production to make payment of proceeds attributable to
production from the Interests, after the Effective Date, to Buyer;


(d)           Seller shall deliver to Buyer all files and records relating to
the Interests, including, without limitation, all information and material
referred to in §4.01(a) and 4.01(b) not previously delivered to Buyer;


(e)           Buyer shall have paid to Seller the Cash Portion of the Purchase
Price as provided in Section 2.01; and


(f)           Buyer shall have issued, or be standing ready to issue the Shares
as provided in Section 2.01.


ARTICLE VII
OBLIGATIONS AFTER CLOSING


7.01           Sales Taxes and Recording Fees.  Buyer shall pay all sales taxes
occasioned by the sale of the Interests.  Buyer shall pay all documentary,
filing, and recording fees required in connection with the filing and recording
of the assignments described in §6.03 (a) above.


7.02           Indemnification.                                           After
the Closing, Buyer and Seller shall indemnify each other as follows:


(a)           Buyer shall defend, indemnify, save, and hold Seller harmless
against all claims, costs, expenses, and liabilities with respect to the
Interests, which accrue or relate to times after the Effective Date, excluding
those incurred by Seller with respect to the sale of the Interests to Buyer or
the negotiations leading to such sale and excluding those that result from or
are attributable to the negligence or willful misconduct of Seller, its
employees or agents with respect to the operation and maintenance of the
Interests, and excluding those that result from or are attributable to any
representation of Seller contained in this Agreement being untrue or a breach of
any warranty or covenant of Seller contained in this Agreement.


(b)           Seller shall defend, indemnify, save, and hold Buyer harmless
against all claims, costs, expenses, and liabilities with respect to the
Interests, which accrue or relate to times prior to the Effective Date,
excluding those incurred by Buyer with respect to the purchase of the Interests
by Buyer or the negotiations leading to such purchase, and excluding those that
result from or are attributable to any representation of Buyer contained in this
Agreement being untrue or a breach of any warranty or covenant of Buyer
contained in this Agreement.


7.03           Proceeds of Production.  Buyer shall be entitled to receive all
proceeds of production, attributable to the Interests after the Effective
Date.  Seller shall be entitled to receive all proceeds of production
attributable to the Interests prior the Effective Date.


7.04           Further Assurances.  Seller and Buyer shall execute, acknowledge,
and deliver or cause to be executed, acknowledged, and delivered such
instruments and take such other action as may be necessary or advisable to carry
out their obligations under this Agreement and under any exhibit, document,
certificate, or other instrument delivered pursuant to this Agreement.


7.05           Survival.                      The representations, warranties,
covenants, agreements and indemnities provided in this Agreement shall survive
Closing and the close of this transaction and shall remain in full force and
effect and binding on Seller and Buyer for a period of  (1) year following the
Closing Date.


 
8

--------------------------------------------------------------------------------

 
ARTICLE VIII
TERMINATION


8.01           Termination.  This Agreement and the transactions contemplated by
this Agreement may be terminated in the following instances:


(a)           By either Buyer or Seller if any condition set forth in §5.03
above shall not be satisfied at the Closing;


(b)           By Buyer if any condition set forth in §5.02 above shall not be
satisfied on or before December 7, 2011;


(c)           By Seller if any condition set forth in §5.01 above shall not be
satisfied on or before December 7, 2011; or


(d)           By the mutual written agreement of Buyer and Seller.


This Agreement shall terminate without any further action by Seller or Buyer if
the Closing has not occurred on or before December 7, 2011.


8.02           Return of Information.  If this Agreement is terminated, Buyer
shall return to Seller all information and material delivered to Buyer by Seller
pursuant to the terms of this Agreement.


8.03           Liabilities upon Termination. If this Agreement is terminated for
any reason or is breached by Buyer or Seller or both, nothing contained in this
Agreement shall be construed to limit Seller's or Buyer's legal or equitable
remedies including, without limitation, damages for the breach or failure of any
representation, warranty, covenant or agreement contained in this Agreement and
the right to enforce specific performance of this Agreement.


ARTICLE IX
MISCELLANEOUS


9.01           Expenses.                      Except as otherwise specifically
provided in this Agreement, all fees, costs, and expenses incurred by Buyer or
Seller in negotiating this Agreement or in consummating the transactions
contemplated by this Agreement shall be paid by the party incurring the same,
including with limitation, legal and accounting fees, costs and expenses.


9.02           Notices.                      All notices and communications
required or permitted under this Agreement shall be in writing and shall be
effective when delivered addressed as follows:
 

If to Seller: McKenzie Oil Corp.   If to Buyer: United American Petroleum Corp.
   
2215-B Renaissance Drive
Las Vegas, NV 89119 
Attn: Kathleen Dean 
   
9600 Great Hills Trail, Suite 150W
Austin, Texas 78759
Attn: Mike Carey
 

 
Either party may, by written notice delivered to the other, change the address
to which delivery shall thereafter be made.


9.03           Amendment.  This Agreement may not be altered or amended, nor any
rights provided for in this Agreement waived, except by an instrument in writing
executed by the party or parties to be charged with such amendment or
waiver.  No waiver of any term, provision, or condition of this Agreement, in
any one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such term, provision, or condition or as a waiver of
any other term, provision, or condition of this Agreement.


9.04           Assignment.   Seller and Buyer may not assign any portion of
their rights or delegate any portion of its duties or obligations under this
Agreement without the prior written consent of the other.


9.05           Announcements. Seller and Buyer shall consult with each other
with regard to all press releases and other announcements concerning this
Agreement or the transaction contemplated by this Agreement and, except as may
be required by applicable laws or regulations of any governmental agency, Buyer
and Seller shall not issue any press release or any other announcement without
the prior written consent of the other.


9.06           Generality of Provisions.  The specificity of any representation,
warranty, covenant, agreement, or indemnity included in or provided in this
Agreement, or in any exhibit, document, certificate, or other instrument
delivered pursuant to this Agreement, shall in no way limit the generality of
any other representation, warranty, covenant, agreement, or indemnity included
or provided in this Agreement, or in any exhibit, document, certificate or other
instrument delivered pursuant to the terms of this Agreement.


 
9

--------------------------------------------------------------------------------

 
9.07           Headings.  The headings of the articles and sections of this
Agreement are for guidance, convenience and reference only and shall not limit
or otherwise affect any of the terms or provisions of this Agreement.


9.08           Counterparts.  This Agreement may be executed by Buyer and Seller
in any number of counterparts, each of which shall be deemed an original
instrument, but all together shall constitute but one and the same
instrument.  This Agreement shall become operative when each party has executed
at least one counterpart of this Agreement.


9.09           References.  References made in this Agreement, including use of
a pronoun, shall be deemed to include, where applicable, masculine, feminine,
singular or plural, individuals, partnerships, or corporations.  As used in this
Agreement, "person" shall mean any natural person, corporation, partnership,
trust, estate, or other entity.  As used in this Agreement, "affiliate" of a
person shall mean any partnership, joint venture, corporation, or other entity
in which such person has an interest or which controls, is controlled by or is
under common control with such person.


9.10           Governing Law.  This Agreement and the transactions contemplated
by this Agreement shall be construed in accordance with, and governed by, the
laws of the State of Texas.


9.11           Entire Agreement.  This Agreement (including all exhibits)
constitutes the entire understanding between Buyer and Seller with respect to
the subject matter of this Agreement, and supersedes all negotiations, prior
discussions, prior agreements, and understandings relating to such subject
matter.  No material representation, warranty, covenant, agreement, promise,
inducement or statement, whether oral or written, has been made by Seller or
Buyer and relied upon by other that is not set forth in this Agreement or in the
instruments referred to in this Agreement, and Seller and/or Buyer shall not be
bound by or liable for any alleged representation, warranty, covenant,
agreement, promise, inducement, or statement not set forth in this Agreement.


9.12           Parties in Interest.  This Agreement shall be binding on and
inure to the benefit of the parties to this Agreement and, except as otherwise
prohibited, their respective successors and assigns and nothing contained in
this Agreement, express or implied, is intended to confer upon any other person
or entity any benefits, rights or remedies.


This Purchase and Sale Agreement is signed by Seller and Buyer as of the date of
their signatures below, but is deemed effective for all purposes as of the
Effective Date provided in §1.03.


 

Date: _________________________ McKenzie Oil Corp.           ATTEST By:        
Kathleen Dean     Its:  President  

 

Date: _________________________ United American Petroleum Corp.           ATTEST
By:         Mike Carey     Its:  President  

 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"
INTERESTS, LEASES AND LANDS





 
 
 
 
 









 
11

--------------------------------------------------------------------------------

 

EXHIBIT “A”
 
All of the right, title and interest representing one hundred percent (100%) of
the working interest  in what is designated as the McKenzie State Well No.1 (API
No.371-10653) along with  all associated equipment located in Abstract 9452,
Section 50, Block OW,  TT RR Co. Survey, Pecos County Texas, and subject to the
following Oil and Gas Leases which cover the rights from the surface down to but
not below the base of the Delaware formation.
 
Lease from F. H. Mills Jr., Lessor, to Lakehills Production, Inc., Lessee, dated
August 1, 2006, File No. 96655, of the Lease Records of Pecos County, Texas
being 111.4 acres of the South One-Half (S/2) of Section 50, Block OW, TT RR Co
Survey, Pecos County, Texas.
 
Lease from Ralph W. Way, Lessor, to Lakehills Production, Inc., dated August 1,
2006, File No. 96656, of the Lease Records of Pecos County, Texas, being 111.4
acres of the South One-Half (S/2) of Section 50, Block OW, TT RR Co, Survey,
Pecos County, Texas
 
Lease from William J. Phelan, Lessor, to Lakehills Production Inc., Lessee,
dated August 1, 2006, File No. 96657, Lease Records of Pecos County, Texas,
being 111.4 acres of the South One-Half (S/2) of Section 50, Block OW, TT RR Co,
Survey, Pecos County, Texas.
 
Lease from Jim W. Wilson, Lessor, to Lakehills Production Inc., dated August 1,
2006, File No. 96658, Lease Records of Pecos County, Texas, being 111.4 acres of
the South One-Half (S/2) of Section 50, Block OW, TT RR Co. Survey, Pecos County
, Texas
 
Lease from the State of Texas, Lessor, to Lakehills Production, Inc., Lessee,
dated August 1, 2006, File No. 96987, Lease Records of Pecos County, Texas,
being 75.44 acres SF 16116, J.M. Frost Survey, Pecos County, Texas
 


 
12

--------------------------------------------------------------------------------

 



EXHIBIT "B"
FORM OF ASSIGNMENT/CONVEYANCE
















 












 
13

--------------------------------------------------------------------------------

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
LICENSE NUMBER.


 
ASSIGNMENT AND BILL OF SALE


COUNTY OF PECOS
§
§

STATE OF TEXAS                                                 §


This ASSIGNMENT AND BILL OF SALE ("Assignment"), effective as of 7:00 a.m., CST,
on November 30, 2011 (the "Effective Time"), is from McKenzie Oil Corp., whose
address is 2215-B Renaissance Drive, Las Vegas, Nevada 89119 ("Assignor") to
United American Petroleum Corp., whose address is 9600 Great Hills Trail, Suite
150W, Austin, Texas 78759, ("Assignee"), to be effective as of November 30,
2011.


FOR Ten ($10.00) Dollars and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Assignor hereby ASSIGNS,
TRANSFERS AND CONVEYS unto Assignee all of Assignor's right, title and interest
in and to the oil and gas interests described on Exhibit "A" attached hereto and
made a part hereof (the Working Interest”), in the McKenzie State Well No. 1
located in Pecos County, Texas being described on Exhibit “A”, and incorporated
herein for all purposes.


This Assignment shall be binding upon and shall inure to the benefit of the
Parties and their respect heirs, successors and permitted assigns.


To have and to hold unto Assignee, its successors and assigns forever.


The interests herein assigned are subject to the terms and provisions of the
leases and to the terms and provisions of any operating agreement and other
contracts currently in force.


This Assignment and all of the terms, provisions, covenants, indemnities,
obligations, and conditions herein contained shall be binding upon and inure to
the benefit of and be enforceable by the Assignors, Assignee and their
respective successors and assigns.


As partial consideration of the Assignment, Assignee agrees to indemnify and
defend Assignor as to all future liabilities, including well plugging, surface
restoration and cleanup, liens, mortgages and encumbrances relating to the
property herein conveyed and release Assignor from any and all responsibility
for same.


IN WITNESS HEREOF, this Assignment and Bill of Sale is hereby executed this 30th
day of November, 2011, but shall be effective for all purposes as of the
effective date.


 
 
ASSIGNOR:
 
McKenzie Oil Corporation
 
 
ASSIGNEE:
 
United American Petroleum Corp.
 
  By:     By:       Kathleen Dean     Mike Carey   Its: President   Its:
President              

 




 
14

--------------------------------------------------------------------------------

 


ACKNOWLEDGMENTS


UNITED KINGDOM                              §
  §
  §




This instrument was acknowledged before me on the ____ day of _____________,
2011, by Kathleen Dean, President of McKenzie Oil Corp., a Nevada corporation,
on behalf of said corporation.


Notary Public in and for the United Kingdom




My Commission expires:










STATE OF TEXAS                                §
              §
COUNTY OF TRAVIS     §

This instrument was acknowledged before me on the _____day of ____________,
2011, by Mike Carey, President of United American Petroleum Corp., a Nevada
corporation, on behalf of said corporation.




Notary Public in and for the State of Texas


 My Commission
expires:                                                                                    
    

 
15

--------------------------------------------------------------------------------

 

EXHIBIT "A"


Attached to and made a part of that certain Quitclaim Assignment and Bill of
Sale
by MCKENZIE OIL CORP., Assignor, and UNITED AMERICAN PETROLEUM CORP., as
Assignee, effective as of November 30, 2011.
 
Oil and Gas Leases:
 
A.
Lessor:
F. H. Mills Jr.
 
Lessee:
Lakehills Production, Inc.
 
Date:
August 1, 2006
 
Recorded:
File Number 96655, Records of Pecos County, Texas
 
Lands Covered:
East 111.4 acres of the South One-Half (S12) of Section 50, Block OW, TT RY Co.
Survey, Pecos County, Texas, insofar as such lease covers the rights from the
surface down to but not below the base of the Delaware formation.
     
B.
Lessor:
Ralph W. Way.
 
Lessee:
Lakehills Production, Inc.
 
Date:
August 1, 2006
 
Recorded:
File Number 96656, Records of Pecos County, Texas
 
Lands Covered:
East 111.4 acres of the South One-Half (S/2) of Section 50, Block OW, TT RY Co.
Survey, Pecos County, Texas, insofar as such lease covers the rights from the
surface down to but not below the base of the Delaware formation.
     
C.
Lessor:
William J. Phelan
 
Lessee:
Lakehills Production, Inc.
 
Date:
August 1, 2006
 
Recorded:
File Number 96657, Records of Pecos County, Texas
 
Lands Covered:
East 111.4 acres of the South One-Half (S/2) of Section 50, Block OW, TT RY Co.
Survey, Pecos County, Texas, insofar as such lease covers the rights from the
surface down to but not below the base of the Delaware formation.
     
D.
Lessor:
Jim W. Wilson
 
Lessee:
Lakehills Production, Inc.
 
Date:
August 1, 2006
 
Recorded:
File Number 96658, Records of Pecos County, Texas
 
Lands Covered:
East 111.4 acres of the South One-Half (S/2) of Section 50, Block OW, TT RY Co.
Survey, Pecos County, Texas, insofar as such lease covers the rights from the
surface down to but not below the base of the Delaware formation.
     
E.
Lessor:
State of Texas
 
Lessee:
Lakehills Production, Inc.
 
Date:
August 1, 2006
 
Recorded:
File Number 96987, Records of Pecos County, Texas
 
Lands Covered:
75.44 acres, SF 16116, J. M. Frost Survey, Pecos County, Texas, insofar as such
lease covers the rights from the surface down to but not below the base of the
Delaware formation.


 
16

--------------------------------------------------------------------------------

 
This Assignment excludes forty (40) acres around the McKenzie State No. 1
described as follows:


40.0 acres, more or less, out of South-half of Section 50, Block OW, T.T. RR.
Co. Survey, Pecos County, Texas and out of S.F. 16116, J. M. Frost Survey, Pecos
County, Texas. Said tract being more particularly described by metes and bounds
as follows:


BEGINNING at a point that is N 88°53' 12" W, a distance of 840' from the
Northeast corner of said S.F. 16116, from which a one-half inch iron pipe found
for the Southwest corner of Section 19, Block 143, T.& S.L. RR Co. Survey bears
Ni °21'59" E, 90.1 feet, for the Northeast corner of this tract;


THENCE S 1°06'30" W, a distance of 1444 feet to a point for the Southeast corner
of this tract;


THENCE N 88°53' 12" W, a distance of 588.9 feet to the West boundary of said
S.F. 16116 and the East boundary of said Section 50, and continuing N 88°53'12"
W, a distance of 617.748 feet, for the Southwest corner of this tract;


THENCE N 1°06'30" E, a distance of 1444 feet to the North boundary of S/2 of
Section 50, for the Northwest corner of this tract;


THENCE S 88°52'05" E, a distance of 617.748 feet to the East boundary of said
Section 50 and the West boundary of said S.F. 16116, and continuing S 88°53'12"
E along the North line of said S.F. 16116 to the PLACE OF BEGINNING, and
containing 40.0 acres of land
 

 
 
17

--------------------------------------------------------------------------------

 




EXHIBIT "C"
ESTIMATED DEBT ASSOCIATED WITH PROPERTIES








 

 


 
 

 


18


--------------------------------------------------------------------------------